Citation Nr: 0705871	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-02 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to additional past due benefits under 38 U.S.C.A. 
§ 1114(j).


REPRESENTATION

Appellant represented by:	Kenneth Carpenter





INTRODUCTION

The veteran had active military service from June 1968 to 
March 1971.

This comes before the Board of Veterans' Appeals (Board) from 
a November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis. In this 
decision, the RO granted a total disability evaluation for 
post-traumatic stress disorder (PTSD) effective from February 
23, 1993.  The veteran has contested the determination of the 
amount of retroactive compensation awarded to the veteran. 

It is also necessary to clarify that an effective date issue 
is not on appeal.  When the November 2002 rating decision 
granted the 100 percent rating for post-traumatic stress 
disorder (PTSD) effective from February 23, 1993, the 
veteran's attorney did file a notice of disagreement, arguing 
that an effective date of July 17, 1992, was warranted.  A 
December 2004 rating decision then granted an effective date 
of July 28, 1992, for the 100 percent rating, noting that 
although the initial claim was signed by the veteran on July 
17, 1992, it was not received by VA until July 28, 1992.  A 
statement of the case was then issued in December 2004, 
which, in addition to the issue listed above concerning the 
amount of retroactive compensation, also included the issue 
of entitlement to an effective date earlier than July 28, 
1992, for the grant of service connection for PTSD.  When the 
veteran's attorney submitted the substantive appeal in 
January 2005, he only identified the issue of the retroactive 
award of past due benefits as being appealed.  Within the 
text of that correspondence, the attorney did not express any 
further disagreement with or intent to appeal the earlier 
effective date issue.  Therefore, this issue is not before 
the Board.


FINDING OF FACT

The veteran has received all authorized retroactive 
disability compensation based on the award of a total 
disability evaluation for PTSD, effective from July 28, 1992.


CONCLUSION OF LAW

Entitlement to additional retroactive compensation payment 
based on the award of a total disability evaluation for PTSD 
is not authorized as a matter of law.  38 U.S.C.A. §§ 1104, 
1114(j) (West 2002); 38 C.F.R. § 3.21 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the veteran was awarded a total schedular 
evaluation for his PTSD by a rating decision issued in 
November 2002, and ultimately the award was effective from 
July 28, 1992, by rating decision issued in December 2004.  
Per notification letters dated November 25, 2002, and 
December 15, 2004, his past due award since the date of claim 
was calculated based on the provisions of 38 U.S.C.A. § 
1114(j) at the monthly rate payable for each year increasing 
progressively from August 1992 to December 2004 based on 
yearly cost-of-living adjustments.

According to 38 U.S.C.A. § 1114(j), for the purposes of 
paying compensation under the provisions of 38 U.S.C.A. § 
1110, "if and while the disability is rated as total the 
monthly compensation shall be $2,163."  See 38 U.S.C.A. § 
1114(j) (West 2002).  The provisions of 38 U.S.C.A. § 1104(a) 
mandate cost-of-living adjustments be made to VA disability 
compensation until the year 2011 and these adjustments are 
tied to increases in Social Security benefits.  According to 
38 C.F.R. § 3.21, the rates of compensation are published in 
tabular form in Appendix B of the Veterans Benefits 
Administration Manual M21-1 and are to be given the same 
force and effect as if published in the Code of Federal 
Regulations at Title 38.

For example, the most recent change in the monthly 
compensation amount was enacted by Pub. L. No. 109-361, which 
increased the rates of disability of compensation for 
veterans, as well as other forms of compensation, effective 
as of December 1, 2006. The regulations to implement the 
mandated increases have yet to be published by VA, but the 
current rate of 100 percent disability is $2,471 per month, 
with additional allowances for a spouse and dependents. 

This same procedure has been in effect, for purposes of this 
case, from at least 1992 until the present. Each year 
Congress mandates the monthly amount, and effective date for 
that amount, that VA will pay to a disabled veteran depending 
on the level of disability. These changes are reflected at 38 
U.S.C.A. §§ 1114(a)-(j). There is no discretion authorized to 
the Secretary as to the amount to be paid. Nor is there any 
discretion as to when the effective date for any increase in 
payments is authorized.

The veteran, through his representative, does not argue that 
the monthly compensation amounts since August 1992, as 
specified by the versions of 38 U.S.C.A. § 1114(j), were 
incorrectly added or that the dates of payment are incorrect. 
Rather, his argument is simply that the monthly compensation 
amount of $2,193, which became effective on December 1, 2002 
by statutory amendment to 38 U.S.C.A. § 1114(j), should apply 
retroactively to August 1, 1992.  The attorney contends that 
the provisions of 38 U.S.C.A. § 1114(j) require that when a 
total schedular evaluation is awarded, the veteran must be 
awarded the amount of $2,193.00 for the entire period "if 
and while" the claimant's disability is rated as total.  In 
plain English, the appellant argues that 38 U.S.C.A. § 
1114(j) requires that the rate at which monthly compensation 
is paid when a total disability evaluation is awarded must be 
back paid (at that current rate) to the date he was awarded a 
total disability evaluation.

The attorney has failed to take into account the legislative 
scheme contemplates that disability compensation is not to 
remain static, but is to be adjusted based on the cost-of-
living.  Thus, the provisions of 38 C.F.R. § 3.21 do not 
contradict the "plain meaning" of provisions at 38 U.S.C.A. 
§ 1114(j), but in fact provide for the yearly adjustment due 
to cost-of-living changes mandated by 38 U.S.C.A. § 1104. 
These laws and regulations make cost-of-living adjustments 
binding on the way VA pays its retroactive benefits.  In 
addition, the Public Laws enacted to provide for the cost- 
of-living adjustment do not provide for retroactive effect.  
The effective date of the adjusted compensation is clearly 
designated each time a change is made, which prohibits 
application of its changes to disability compensation prior 
to that date.


It is noteworthy that the veteran's attorney has previously 
advocated a similar position in cases where his arguments 
were completely rejected by the United States Court of 
Appeals for the Federal Circuit.  In Sandstrom v. Principi, 
358 F.3d 1376 (Fed. Cir. 2004), the Court concluded that 
38 U.S.C.A. § 1114 "does not address the issue of 
retroactive payments, much less provide a clear, explicit 
waiver of the government's sovereign immunity from interest 
payments accruing to retroactive payments."  In the more 
recent case of Matthews v. Nicholson, 456 F.3d 1377 (Fed. 
Cir. 2006), the Court was even more explicit in rejecting the 
arguments of the veteran's attorney.  The Court held that 
38 U.S.C.A. § 1114 applies only to current monthly payments, 
and the version of 38 U.S.C.A. § 1114 in effect when a 
retroactive benefit is awarded is not used in calculating 
retroactive awards dating back to periods with previous 
versions of the statute. 

The Board finds that the facts in this case are clearly 
within the holdings of the Federal Circuit in Sandstrom and 
Matthews, and the veteran's attorney has not argued 
otherwise.  At the time the attorney presented the appeal in 
this case in January 2005, he was certainly aware of the 
Sandstrom decision as he was the attorney who argued for the 
appellant in that case and the decision was issued almost one 
year earlier. It appears that he has simply chosen not to 
address it here. The veteran's attorney is pursuing a claim 
without genuine argument, and the Board is unaware of any 
reason why the current law would not be applicable in this 
case. The Board is bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department and, for the reasons set forth 
above, it is clear that the law passed by Congress does not 
provide a basis to award the benefit sought by the veteran.  
The claim for payment of additional retroactive disability 
compensation based on the award of total disability 
compensation for PTSD must be denied.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (Where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.) 



Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants. However, the facts are not in 
dispute, and where, as in this case, the decision rests on 
the interpretation of the law, the VCAA is inapplicable. See 
Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ("Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance . . . the 
case should not be remanded for development that could not 
possibly change the outcome of the decision").  Similarly, 
compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim. See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001). Therefore, any 
deficiencies of VCAA notice or assistance are rendered moot.

The Board does note that due process concerns were met with 
respect to the attorney's hearing requests.  For example, he 
did request a hearing with a Decision Review Officer (DRO) in 
the notice of disagreement of December 2001 concerning the 
initial rating assigned for PTSD.  Once the November 2002 
decision granted a 100 percent rating, that was a complete 
grant of the benefit sought on appeal, and no hearing was 
necessary.  In the November 2003 notice of disagreement 
concerning the effective date assigned for the grant of 
service connection for PTSD, the attorney did ask for a 
telephone conference with a DRO.  As discussed in the 
Introduction above, an appeal was not perfected on that 
issue, so any hearing request that may have been made is moot 
at this time.  The Board has reviewed the notice of 
disagreement and appeal documents concerning the issue in 
this decision - entitlement to a higher amount of retroactive 
compensation - and nowhere in those documents does the 
attorney request any type of hearing.  Therefore, in summary, 
although hearings were requested in connection with other 
claims not before the Board at this time, there are no 
outstanding due process concerns that must be satisfied on 
this particular claim.


ORDER

The appeal is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


